In an action to recover damages for personal injuries suffered by plaintiff wife when she fell into a window well because of the collapse of an iron grating which covered it, and by her husband for expenses and loss of services, judgment for plaintiffs, entered on the verdict of a jury, reversed on the law, with costs, and the complaint dismissed on the law, with costs. The findings of fact implicit in the verdict are affirmed. The injured plaintiff was at most a bare licensee at the place where she fell. Under the circumstances, plaintiffs failed to establish actionable negligence on the part of defendants. (Gillen v. Home Owners’ Loan Corp., 287 N. Y. 781; Higgins v. Mason, 255 N. Y. 104, 109; Vaughan v. Transit Development Co., 222 N. Y. 79.) Johnston, Acting P. J., Adel, Nolan, Sneed and Wenzel, JJ., concur. [See post, p. 942.]